Citation Nr: 1145052	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	R.F. Breeze


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which found that new and material evidence had not been submitted to reopen the Veteran's claims. 

In July 2010, the Veteran testified at a hearing before RO personnel.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  Most recently, an unappealed February 1998 rating decision denied a request to reopen a claim of service connection for tinnitus and a bilateral hearing loss disability. 

2.  The evidence submitted since the February 1998 rating decision, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for tinnitus and bilateral hearing loss, and does not raise a reasonable possibility of substantiating the claims. 



CONCLUSION OF LAW

The February 1998 rating decision is final; new and material evidence has not been received to reopen the claims of entitlement to service connection for hearing loss and tinnitus.  38 U.S.C.A. §§ 5103, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent a letter in March 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such communication further informed the Veteran of the basis for the prior final denial and what types of evidence was required to reopen the claims, in compliance with Kent.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2010 RO hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103 (2011). If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 . 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.; Justus v. Principi, 3 Vet. App. 510   (1992). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran's petition to reopen was denied by the RO in August 2008.  A July 2009 statement of the case indicated that the claims for service connection were reopened.   The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim on appeal, such is not binding on the Board.  Rather, the Board must first decide whether evidence has been received that is both new and material to reopen the claim. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Veteran was originally denied service connection for hearing loss in February 1973 because there was no evidence of a hearing loss disability by VA standards.   The Veteran then sought on numerous occasions to reopen his claim of service connection for bilateral hearing loss.  Such requests were denied July 1981, September 1985, January 1998 and February 1998.  

The Veteran was denied service connection for tinnitus in February 1998 as there was no evidence such disability was related to active service.

Therefore, for evidence to be new and material, it must relate to establishing that the Veteran's current hearing loss and tinnitus have a medical nexus to his period of active duty. 

Newly-submitted evidence since the last final February 1998 rating decision includes a VA examination, a copy of a December 1972 VA examination already of record, and hearing testimony presented by the Veteran.

The Veteran was afforded a VA examination in April 2009.  The examination report noted a history of VA audiometric testing at discharge in August 1972,  which was within normal limits.  Post-service testing in January 1973 was also normal.  The examiner remarked that there was no significant worsening of auditory acuity when comparing the later examinations to his hearing at induction as tested in July 1968.  The examiner found it less likely than not that the Veteran's current hearing loss is related to active service.  In support of that conclusion, she explained that hearing loss due to noise exposure occurs at the time of exposure and not subsequently.  

The VA examiner acknowledged a December 1972 statement written by Dr. S.,  which indicates that the Veteran had in-service hearing loss due to acoustic trauma.  The examiner found this statement less probative than the subsequent January 1973 audiometric results, as there is no audiometric data indicated by Dr. S.  Additionally VA cannot determine hearing loss by regulatory standards without objective testing.  She presumed that Dr. S. based his statements on the Veteran's history; the Board notes that the December 1972 examination specifically reflects the Veteran's report that he was found to have hearing loss at separation. There is no documentation of such hearing loss at separation in the claims file.  The examiner additionally indicated her opinion that the Veteran's current tinnitus is secondary to his hearing loss.

While providing hearing testimony, the Veteran and his representative contended that Dr. S. based his finding of hearing loss in December 1972 on the use of a tuning fork.  Although the Board regards such testimony as new information which is deemed credible, it does not raise a reasonable possibility of substantiating the claims.  In this regard, VA regulations determine whether a hearing loss disability exists with the use of specific objective audiometric testing.  38 C.F.R. § 3.385.  Such testing was performed on the Veteran subsequent to Dr. S.'s statements and the Veteran had hearing within normal limits with objective audiometric testing.  The testing performed by Dr. S. in 1972, as described by the Veteran, is not the testing specified in the regulations and therefore the puretone audiometric findings documents in service and again in January 1973 are afforded greater probative weight than the results of any tuning fork testing performed by Dr. S. in 1972.

The Board additionally notes that the Veteran testified at his July 2010 hearing to a continuity of hearing loss and tinnitus symptoms dating back to service during.  However, such contentions were of record and were considered in the February 1998 adjudication.  Thus, such testimony does not serve as a basis to reopen the claims.  

Thus, the Veteran has not submitted any new and material evidence to indicate that a bilateral hearing loss disability or tinnitus is related to acoustic trauma in-service. 

The Board finds that the additionally received medical evidence and testimony concerning the December 1972 VA examination is "new" in the sense that it was not previously before agency decision makers.  However, as indicated above, the February 1998 rating decision essentially found that the evidence of record did not contain information leading to a finding that the Veteran has bilateral hearing loss and tinnitus disabilities related to service.  

In sum, the evidence received since the February 1998 rating decision does not tend to establish the claims for service connection for bilateral hearing loss and tinnitus. Thus, even if some of this evidence could, in a limited sense, be considered "new," none of the evidence is material because it provides no reasonable possibility of substantiating the claims. 

As indicated above, the Board has also considered the lay assertions of the Veteran, as well those advanced by his representative, on his behalf, in various written documents of record and hearing testimony.  In any event, the Veteran's own assertions of etiology, at their essence, are duplicative of those raised or implied in his earlier claims. 

Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for bilateral hearing loss and tinnitus have not been met, and the February 1998 RO denial of the claims remains final. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 
	

ORDER

New and material evidence having not been received, the application to reopen claims of entitlement to service connection for tinnitus is denied. 

New and material evidence having not been received, the application to reopen claims of entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


